AMENDMENT TO EXECUTIVE SEVERANCE AGREEMENT

The Executive Severance Agreement between MILACRON INC., a Delaware Corporation
(the “Company”) and [     ] (the “Executive”) dated as of      , 200     (the
“Agreement”) is hereby amended effective as of October 1, 2007.

AMENDMENTS



1.   Section 2 of the Agreement is hereby amended by adding the following new
subsection (f) at the end thereof:



      "(f) Notwithstanding any other provision of this Agreement to the
contrary, the acquisition of a majority of the 6.0% Series B Convertible
Preferred Stock of the Company by Ohio Plastics LLC that may occur after
October 1, 2007 and the transactions consummated in connection therewith (the
“2007 Acquisition Transaction”) shall not constitute a “Change in Control” under
the Agreement and, accordingly, the occurrence of the 2007 Acquisition
Transaction shall not result in any circumstances, events or changes being
triggered solely as a result of the 2007 Acquisition Transaction including,
without limitation, any of the following: (i) the immediate vesting of any
equity-based award (including any option, restricted stock, phantom stock and/or
performance share) under Section 3(a) of this Agreement (with respect to
equity-based awards granted to the Executive before the 2007 Acquisition
Transaction), (ii) any lump sum cash payment of the Executive’s annual bonus
under Section 3(b) of this Agreement or (iii) any additional benefits which
would otherwise be provided under the Agreement upon the Executive’s Qualifying
Termination.”



2.   A new Section 14 is added to the Agreement to provide as follows:



      “14. To the extent applicable, the parties intend that this Amendment to
the Agreement comply with the provisions of Section 409A of the Code to the
extent consistent with the provisions of this Amendment. This Amendment shall be
construed, administered, and governed in a manner consistent with this intent.
If any of the payments or benefits received, to be received or deemed to be
received by the Executive under the Agreement as a result of this Amendment to
the Agreement are subjected to any additional tax (or penalties or interest
thereon) or interest imposed under Section 409A(a) of the Code, the Company
shall pay to the Executive within five (5) business days of the Executive’s
written request for payment an additional amount equal to the amount of such
additional tax (including penalties and interest thereon) and interest plus any
federal, state and local income and employment taxes on the payment of such
additional tax (including interest and penalties thereon) and interest. The
Executive’s written request for payment (a) shall be accompanied by such
evidence as the Company may reasonably request to substantiate the Executive’s
obligation to pay such additional tax and to calculate the appropriate amount of
the payment provided herein, and (b) must be made no later than ten
(10) business days prior to the end of the calendar year next following the
calendar year in which the Executive remits the related taxes.”

IN WITNESS WHEREOF, the Company and Executive acknowledge that no amounts are
currently earned but unpaid under Section 3(c) of the Agreement; and the Company
has caused this Amendment to the Agreement to be executed on its behalf by its
duly authorized officer and the Executive, for good and valuable consideration,
has consented to and does hereby execute this Amendment as of the date first
specified above.

MILACRON INC.

By:     

EXECUTIVE

     

Date:

